TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00056-CV



                               Select Industrial Tooling, Appellant

                                                   v.

                            International Biomedical Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-13-003224, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on March 3, 2014.

On May 14, 2014, the appellant, Select Industrial Tooling, was notified by the Clerk of this Court

that no clerk’s record had been filed due to its failure to pay or make arrangements to pay the

district clerk’s fee for preparing the clerk’s record. The notice requested that the appellant make

arrangements for the clerk’s record and submit a status report regarding this appeal by May 27, 2014.

Further, the notice advised the appellant that its failure to comply with this request could result in

the dismissal of its appeal for want of prosecution. To date, the appellant has not filed a status

report or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellant has not established that it is

entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because the appellant has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: June 27, 2014




                                                  2